


115 HRES 931 EH: Expressing the sense of the House of Representatives that the 85th anniversary of the Ukrainian Famine of 1932–1933, known as the Holodomor, should serve as a reminder of repressive Soviet policies against the people of Ukraine.
U.S. House of Representatives
2018-12-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV
115th CONGRESS
2d Session
H. RES. 931
In the House of Representatives, U. S.,

December 11, 2018

RESOLUTION
Expressing the sense of the House of Representatives that the 85th anniversary of the Ukrainian Famine of 1932–1933, known as the Holodomor, should serve as a reminder of repressive Soviet policies against the people of Ukraine.
 
 
Whereas 2017–2018 marks the 85th anniversary of the Ukrainian Famine of 1932–1933, known as the Holodomor;  Whereas in 1932 and 1933, millions of Ukrainian people perished at the will of the totalitarian Stalinist government of the former Soviet Union, which perpetrated a premeditated famine in Ukraine in an effort to break the nation’s resistance to collectivization and communist occupation; 
Whereas the Soviet Government deliberately confiscated grain harvests and starved millions of Ukrainian men, women, and children by a policy of forced collectivization that sought to destroy the nationally conscious movement for independence;  Whereas Soviet dictator Joseph Stalin ordered the borders of Ukraine sealed to prevent anyone from escaping the manmade starvation and to prevent the delivery of any international food aid that would provide relief to the starving; 
Whereas numerous scholars worldwide have worked to uncover the scale of the famine, including Canadian wheat expert Andrew Cairns, who visited Ukraine in 1932 and was told that there was no grain because the government had collected so much grain and exported it to England and Italy, while Joseph Stalin simultaneously denied food aid to the people of Ukraine;  Whereas nearly a quarter of Ukraine’s rural population perished or were forced into exile due to the induced starvation, and the entire country suffered from the consequences of the prolonged famine; 
Whereas noted correspondents of the time were refuted for their courage in depicting and reporting on the forced famine in Ukraine, including Gareth Jones, William Henry Chamberlin, and Malcolm Muggeridge, who wrote, They (the peasants) will tell you that many have already died of famine and that many are dying every day; that thousands have been shot by the government and hundreds of thousands exiled …;  Whereas title V of the Departments of Commerce, Justice, and State, the Judiciary, and Related Agencies Appropriations Act, 1986 (Public Law 99–180; 99 Stat. 1157), signed into law on December 13, 1985, established the Commission on the Ukraine Famine to conduct a study of the Ukrainian Famine of 1932–1933 in order to expand the world’s knowledge of the famine and provide the American public with a better understanding of the Soviet system by revealing the Soviet role in it; 
Whereas with the dissolution of the Soviet Union, archival documents became available that confirmed the deliberate and premeditated deadly nature of the famine, and that exposed the atrocities committed by the Soviet Government against the Ukrainian people;  Whereas Raphael Lemkin, who devoted his life to the development of legal concepts and norms for containing mass atrocities and whose tireless advocacy swayed the United Nations in 1948 to adopt the Convention on the Prevention and Punishment of the Crime of Genocide, authored an essay in 1953 entitled Soviet Genocide in [the] Ukraine, which highlighted the classic example of Soviet genocide, characterizing it not simply a case of mass murder[, but as] a case of genocide, of destruction, not of individuals only, but of a culture and a nation; 
Whereas the Government of Ukraine passed on November 28, 2006, a law numbered No: N 376–V, and entitled About the 1932–1933 Holodomor in Ukraine, giving official recognition to the Ukraine Famine as an act of genocide against the Ukrainian people;  Whereas President George W. Bush signed into law Public Law 109–340 on October 13, 2006, authorizing the Government of Ukraine to establish a memorial on Federal land in the District of Columbia to honor the victims of the Ukrainian famine-genocide of 1932–1933, which was officially dedicated in November 2015; 
Whereas the Government of Ukraine and the Ukrainian communities in the United States and worldwide continue their efforts to secure greater international awareness and understanding of the 1932–1933 tragedy; and  Whereas victims of the Holodomor of 1932–1933 will be commemorated by Ukrainian communities around the globe, and in Ukraine, through November 2018: Now, therefore, be it 
 
That the House of Representatives— (1)extends its deepest sympathies to the victims and survivors of the Holodomor of 1932–1933, and their families; 
(2)condemns the systematic violations of human rights, including the freedom of self-determination and freedom of speech, of the Ukrainian people by the Soviet Government;  (3)recognizes the findings of the Commission on the Ukraine Famine as submitted to Congress on April 22, 1988, including that Joseph Stalin and those around him committed genocide against the Ukrainians in 1932–1933; 
(4)encourages dissemination of information regarding the Holodomor of 1932–1933 in order to expand the world’s knowledge of this manmade tragedy; and  (5)supports the continuing efforts of the people of Ukraine to work toward ensuring democratic principles, a free-market economy, and full respect for human rights, in order to enable Ukraine to achieve its potential as an important strategic partner of the United States in that region of the world, and to reflect the will of its people. 

Karen L. Haas,Clerk.
